DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 28 December 2021 has been entered.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 112
Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites the limitation "one of the two planar surfaces" in line 3.  There is insufficient antecedent basis for this limitation in the claim. The present claims have no antecedence for two planar surfaces of the oblong duct. To further prosecution, the Examiner is interpreting “one of two planar surfaces” as being any surface along or in connection with the oblong duct.
Claim Objections
Claim 18 is objected to because of the following informalities:  “one of the two planar surfaces” should read as “one of two planar surfaces”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
Claims 1-5 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by WO 2011042491 A1 to Boisselle et al., hereinafter referred to as “BOISSELLE”.
Regarding Claim 1, BOISSELLE teaches a cooler for at least one electrical energy storage element (see the heat exchanger exampled as a motor vehicle cooling radiator in [0023], FIG 1, see further discussion in [0009, 0038]), the cooler comprising: 
two manifolds 6,8 (see [0025-0028], FIG 1), 
at least one duct for heat-transfer liquid circulation (see tubes 4), the at least one duct having ends which each penetrate into a corresponding one of said manifolds (see manifold having holes where tubes of the heat exchanger are received therewithin [0005], FIG 1)  
each of said manifolds comprising a collector having at least one opening for introduction and passage of said at least one duct (see ends of tubes being inserted therewith openings of a collector plate [0005], FIG 1), and a cover covering said collector in such a way as to define a volume (see collectors plates being capped by lids to form collector boxes in [0005], FIG 1), into which said at least one duct opens for circulation of a heat-transfer liquid (see tubes circulating cooling liquid in the heat exchanger in [0009]), and 
each of said manifolds comprising at least one seal (see seal 26 having a multiplicity of flanges 30 which each fit into a hole 18 in [0028], FIG 2), 
wherein said at least one duct and said cover are mechanically fastened together in a fluid-tight manner with said collector via interposition of said at least one seal (see a bead 32 formed at the periphery of the core 28 and disposed in the gutter 22 suitable for sealing with one or the other of the covers of the manifold boxes 6 or 8 when the peripheral rim 24 is folded down in [0028], FIG 2) and the seal, for at least one of said manifolds is compressed both: 
between said collector and said at least one duct (see seal 26 having flanges 30 which each fit into a hole 18 to seal between the end 12 of a tube and the corresponding flange 20 in [0028], FIG 2); and 
also between said collector and said cover (see bead 32 of the seal 26 and the portion of the core 28 of the seal 26 nearest the bead disposed therewithin collector plate 14 being suitable for sealing with one or the other of the covers of the manifold boxes 6 or 8 when the peripheral rim 24 is folded down in [0028], see also FIGs 1-2).  
Regarding Claim 2, BOISSELLE teaches a duct being a tight fit in a through-hole of said seal through which it passes (see tube 4 fitted into hole 18 and sandwiched therebetween seal 28 in FIG 2), so that the seal is compressed between an interior wall of said at least one opening of the collector and an exterior wall of said at least one duct (see the seal 26 having a multiplicity of flanges 30 which each fit into a hole 18 to seal between the end 12 of a tube and the corresponding flange 20 in [0028-0029]).  
Regarding Claim 3, BOISSELLE teaches the through-hole (see opening therewithin seal 26 through which tube 4 extends in FIG 2) extends in a nipple of the seal disposed in the at least one opening of said collector (see seal 26 having a bead 32 disposed in the gutter 22 of the collector plate 14 in [0028], FIG 2).  
Regarding Claim 4, BOISSELLE teaches the nipple having on its exterior surface a peripheral lip to retain the seal on the collector (see protruding portion of bead 32 being broader and wider than core 28 of seal 26 and filling the gutter 22 of the collector plate 14 in FIG 2).  
Regarding Claim 5, BOISSELLE teaches a lateral edge of the seal being sandwiched between a peripheral groove formed in the collector and the cover (see bead 32 of the seal 26 and the portion of the core 28 of the seal 26 nearest the bead disposed therewithin collector plate 14 being suitable for sealing with one or the other of the covers of the manifold boxes 6 or 8 when the peripheral rim 24 is folded down in [0028], see also FIGs 1-2).  

Claim Rejections - 35 USC § 103
Claims 6-12  are rejected under 35 U.S.C. 103 as being unpatentable over WO 2011042491 Al to Boisselle et al. as applied to claim 1 above, and further in view of WO 2012062712 Al to Moreau et al. (cited in IDS 3/4/21) hereinafter referred to as “MOREAU”.
Regarding Claim 6, BOISSELLE is silent to said at least one duct comprising a plurality of heat-transfer liquid circulation channels. MOREAU is relied upon for its teaching of a heat exchanger 1 being a heating and/or cooling circuit for a motor vehicle in [0053] comprising manifolds 8 in FIG 4, see also [0029; 0072; 0084-0089; 0101-0113] teaching a plurality of manifolds 8 and fluid transport tubes 4 and 5 having ends connected therein the receiving zone 16 of manifold 8 in FIGs 6, 7 wherein the transport tubes 4 and 5 have channels 12 (see [0053-0058]) in which the fluid circulates. One having ordinary skill in the art as of the effective filing date of the claimed invention would be motivated to modify BOISSELLE with the teachings of MOREAU in order to take advantage of the improved structural integrity of having an internal interlayer configuration of walls therewithin the tube forming channels for fluid flow (see MOREAU [0016]). 
Regarding Claims 7 and 8, BOISSELLE teaches there being an end flare formed in one direction of at least one duct relative to the collector (see [0004-0006, 0016-0017, 0026] in which the ends 12 tubes 4 are flared so as to secure them to plate 14 and compress the seal).  
Regarding Claim 9, BOISSELLE teaches the end flare (see geometry of portions 38 and 40 of the collector plate 14 where elongated end 12 of the tubes 4 would fit therewithin in [0033-0036], FIG 4) having a height between 1 and 10 mm inclusive in a longitudinal direction of said at least one duct (see the maximum height H2 of portion 40 being 3.5 mm; as the elongated end 12 of the tubes 4 would fit therewithin, it would be obvious to one having ordinary skill in the art as of the effective filing date of the claimed invention for the end 12 to approximately correspond to the dimensions of the portion of the collector plate coordinating with its insertion and meet the claimed limitations).  
Regarding Claim 10, While BOISSELLE is not particular to the width of the end flare being greater than a width of said at least one opening of said collector, the geometry of the portion 40 (see FIG 40, see also [0034-0036]) with the angled walls and the seal fitted therebetween collector plate 14 and end 12 of tube 4, the structure of the collector plate 14 lends itself to accommodating a flared end having a width larger that the through opening and this means of connecting a tube through an opening to form a substantially leak-free connection would be known by one having ordinary skill in the art (see MPEP 2144).
Regarding Claims 11 and 12, BOISSELLE is silent to there being reinforcing legs which separate the channels and form lateral partition walls of the channel. MOREAU is relied upon for its teaching of an internal volume of tube 4 being partitioned by a multiplicity of internal walls 11 (reinforcing legs) and further that internal interlayer configuration of walls being channels for fluid flow (see [0016, 0057-0059]). One having ordinary skill in the art as of the effective filing date of the claimed invention would be motivated to modify BOISSELLE with the teachings of MOREAU in order to take advantage of the improved structural integrity of having an internal interlayer configuration of walls therewithin the tube forming channels for fluid flow (see MOREAU [0016]).
While BOISSELLE and BOISSELLE in further view of MOREAU is silent to an end flare being produced inside a channel, the claim being a product-by-process claims would not being limited by the manner of formation and assessed by the final product unless the steps imparted distinctive structural characteristics to the final product (see MPEP 2113 I).   BOISSELLE and BOISSELLE in further view of MOREAU is further silent to the end flare being produced without deforming the reinforcing legs forming the lateral partition walls of said channel, however, it would have been obvious to one having ordinary skill in the art to not modify the invention in a manner which would inhibit the structural integrity of the resulting product (see MPEP 2144.04).

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2011042491 Al to Boisselle et al. in view of WO 2012062712 Al to Moreau et al. as applied to claim 7 above, and further in view of DE 102008059972 A1 to Meintschel et al., hereinafter referred to as “MEINTSCHEL”. (translation provided)
Regarding Claims 13 and 14, BOISSELLE is silent to there being one duct abutment to retain said at least one duct in the other direction relative to the collector and further the duct abutment being fastened to said cover. While MOREAU teaches a duct abutment (see geometry of manifold 8) wherein the duct 4 in the other direction relative to the collector see distribution chamber 17 enclosed by shell 13 in [0063-0065], MOREAU is silent to the fastening of the abutment to the cover.
MEINTSCHEL is relied upon for teaching abutment directly contacting the housing cover and being a counter bearing between the housing cover of the cooling plate (see [0014]).  MEINTSCHEL further teaches other support elements in direct contact with the housing cover and between the housing cover and the cooling plate adapted to the existing installation space and designed with sufficient strength to withstand any forces that occur (see [0012-0016]). One having ordinary skill in the art as of the effective filing date of the claimed invention would be motivated to modify BOISSELLE in further view of MOREAU to include the teachings of MEINTSCHEL in order to take advantage of its improved ability to prevent the deforming of the housing cover or the covered cooling element in a manner that reduces cost and material (see [0012-0016]).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over WO 2011042491 Al to Boisselle et al. as applied to claim 1 above.
Regarding Claim 18, BOISSELLE teaches the duct having an essentially oblong-shaped cross section (see FIG 2 wherein the tube 4 is largely oblong). While BOISSELLE is nonspecific to having one of two planar surfaces of the oblong duct be in contact with the at least one electrical energy storage element or at a distance from and facing the at least one electrical energy storage element, BOISSELLE teaches having tubes with an oval or elongated section in a manner wherein compression of the seal on the periphery of the oval section of the tube is perfectly controlled (see [0007-0009]) and further teaches the positioning of tubes 4 being parallel to each other and heat exchange elements (see [0024]). BOISSELLE is silent to the tubes being oriented in a manner facing an electrical energy storage element however, lacking specifics on which planar surface of the tube 4 is required to satisfy being “at a distance from and facing the at least one electrical energy storage element” it would be obvious to one having ordinary skill in the art as of the effective filing date of the claimed invention that the tubes oriented parallel to the fins 10 (see [0024]) which lie along the length of heat exchange bundle 2, would define a planar surface in at least along major axis A and minor axis B of the tubes and be in some manner facing at a distance from the vehicle’s electrical energy storage element.

Response to Amendment
Applicant’s amendments filed 01 December 2021 with respect to the rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph has been fully considered.  The present rejection under rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph of Claim 8 has been withdrawn. 

Response to Arguments
Applicant’s arguments with respect to claims 1-14 and 18 have been considered but are moot because the new ground of rejection does not rely on a reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jenna Shulman whose telephone number is (571)272-7288. The examiner can normally be reached Monday - Friday 9:00AM to 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on (571) 272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JENNA SHULMAN/Examiner, Art Unit 1722

/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722